UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6447


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW BRIAN WARFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cr-00136-FL-1; 7:13-cv-00006-FL)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Matthew Brian Warford, Appellant Pro Se.     Ethan A. Ontjes,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew       Brian    Warford       seeks    to    appeal       the      district

court’s    order     accepting     the     recommendation            of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.                   28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing       of        the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that     reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,          537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Warford has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability, deny Warford’s motion to

appoint counsel, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3